EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Nichole Hayden on January 6, 2022.

The application has been amended as follows: 

Claim 1, Line 11: “defined by” has been deleted and replaced with --defining--, in order to overcome a 112 second paragraph issue. 

Claim 1, Lines 19-22: “and wherein the inner layer opening portion of the flap has dimensions at least equal to the dimensions of the second laminate opening and wherein the outer layer opening portion of the flap has dimensions at least equal to the dimensions of the first laminate opening” has been deleted, in order to overcome a 112 second paragraph issue. 

Claims 13-19 have been cancelled as they are not in condition for allowance.  



Terminal Disclaimer
The terminal disclaimer filed on October 26, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,543,970 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NINA K ATTEL/Examiner, Art Unit 3734         

/JES F PASCUA/Primary Examiner, Art Unit 3734